DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-10 and 18-20 in the reply filed on 5/23/2022 is acknowledged.
3. 	Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 11-17; and added claims 21-27.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0315081) (hereafter Park), in view of Mochizuki et al. (US 2014/0183605) (hereafter Mochizuki), in further view of Kim et al. (US 20170148797) (hereafter Kim). 
Regarding claim 18, Park discloses a method comprising: 
forming a first fin (leftmost 120 in Fig. 5B, paragraph 0036) over a substrate 101 (Fig. 5B, paragraph 0035); 
forming a second fin (middle 120 in Fig. 5B, paragraph 0036) over the substrate 420 (Fig. 4A), the second fin being adjacent the first fin (left 430 in Fig. 4A); 
forming an isolation region (135 and 150F in Fig. 7B, paragraph 0032) surrounding the first fin (leftmost 120 in Fig. 7B) and the second fin (middle 120 in Fig. 7B);
 forming a first gate structure 140s (Fig. 6A, paragraph 0091) over the first fin and the second fin 120 (Fig. 6A); 
recessing the first fin (leftmost 120 in Fig. 8B) outside of the first gate structure 140s (Fig. 8A) to have a top surface below a top surface of the isolation region (135 and 150F in Fig. 8B);
recessing the second fin (middle 120 in Fig. 8B) outside of the first gate structure 140s (Fig. 8A) to have a top surface below a top surface of the isolation region (135 and 150F in Fig. 8B); 
forming a first source/drain region (127a and 127b in Fig. 10B, paragraph 0042) on the recessed first fin (leftmost 120 in Fig. 10B) and the recessed second fin (middle 120 in Fig. 10B) outside of the first gate structure 140s (Fig. 10A), wherein forming the first source/drain region (127a and 127b in Fig. 10B) comprises: epitaxially growing a first epitaxial layer (127a and 127b in Fig. 10B) from the recessed first fin (leftmost 120 in Fig. 10B) and the recessed second fin (middle 120 in Fig. 10B) adjacent the first gate structure 140s (Fig. 10A), the first epitaxial layer (127a and 127b in Fig. 10B) merging forming a continuous layer extending from the first recessed fin (leftmost 120 in Fig. 10B) to the second recessed fin (middle 120 in Fig. 10B).
Park does not disclose etching the first epitaxial layer with a first etch process; and
epitaxially growing a second epitaxial layer on the etched first epitaxial layer.
Mochizuki discloses etching the first epitaxial layer 450 (Fig. 4C, paragraph 0063) with a first etch process (“etching back” in paragraph 0063); and
epitaxially growing a second epitaxial layer (“additional epitaxy” in paragraph 0068) on the etched first epitaxial layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park to include etching the first epitaxial layer with a first etch process; and epitaxially growing a second epitaxial layer on the etched first epitaxial layer, as taught by Mochizuki, since the upper surface 451y (Mochizuki, Fig. 4E, paragraph 0064) after the planarization may have an improved surface roughness compared to the upper surface 251 (Mochizuki, Fig. 2C, paragraph 0064) of the conventional device 290 (Mochizuki, Fig. 2C, paragraph 0064).
Park and Mochizuki do not disclose etching the second epitaxial layer with a second etch process, the etched first epitaxial layer and the etched second epitaxial layer being part of the first source/drain region.  
Kim discloses etching (see Fig. 37 and paragraph 0176) the second epitaxial layer 204c (Fig. 37, paragraph 0178) with a second etch process, the etched first epitaxial layer (204a and 204b in Fig. 37, paragraph 0128) and the etched second epitaxial layer 204c (Fig. 37) being part of the first source/drain region 224 (Fig. 37, paragraph 0151).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park in view of Mochizuki to include etching the second epitaxial layer with a second etch process, the etched first epitaxial layer and the etched second epitaxial layer being part of the first source/drain region, as taught by Kim, since when the first and second contact holes 312 and 314 (Kim, Fig. 37, paragraph 0176) are formed, upper surfaces of the first and second source/drain layer structures 222 and 224 (Kim, Fig. 37, paragraph 0176) may be exposed, and further partially etched such that the first contact hole 312 (Kim, Fig. 37, paragraph 0176) extending through the first capping layer 212 (Kim, Fig. 37, paragraph 0176) and the third semiconductor layer 202c (Kim, Fig. 37, paragraph 0176) of the first source/drain layer structure 222 (Kim, Fig. 37, paragraph 0176) provides greater contact area. 
Regarding claim 19, Park further discloses the method of claim 18, wherein the first source/drain region (127a-127c in Fig. 17B) forms an air gap (AG in Fig. 17B, paragraph 0058) between a top surface of the isolation region (135 and 150F in Fig. 17B) and the first source/drain region (127a-127c in Fig. 17B) between the first (leftmost 120 in Fig. 17B) and second recessed fins (middle 120 in Fig. 17B).  
Regarding claim 20, Park further discloses the method of claim 18, wherein after epitaxially growing the first epitaxial layer on the recessed first fin and the recessed second fin and before etching the first epitaxial layer, a top surface of the first epitaxial layer has first facets, wherein the etching the first TSMP20160729USo3Page 4 of 7epitaxial layer removes the first facets, and wherein after etching the second epitaxial layer, the etched second epitaxial layer has a non-faceted top surface.  
Regarding claim 21, Park in view of Mochizuki and Kim discloses the method of claim 20, however Park and Mochizuki do not disclose the non-faceted top surface of the source/drain region is level.  
Kim discloses the non-faceted top surface of the source/drain region 224 (Fig. 37, paragraph 0151) is level.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park in view of Mochizuki to include the non-faceted top surface of the source/drain region is level, as taught by Kim, since when ones of the first and second contact holes 312 and 314 (Kim, Fig. 37, paragraph 0179) may have a flat bottom, and thus the bottom of ones of the first and second contact holes 312 and 314 (Kim, Fig. 37, paragraph 0179) may have a constant height.
Regarding claim 22, Park further discloses the method of claim 18 further comprising: forming a gate seal spacer 150G (Fig. 11A, paragraph 0040) on sidewalls of the first gate structure 140s (Fig. 10A), a first portion of the gate seal spacer 150G (Fig. 11A) being between (see Figs. 1 and 11A, wherein the gate seal spacer 150G (Fig. 11A) extends vertically along on both sides of the 140; and see Figs. 1 and 11B, wherein the isolation region (135 and 150F in Fig. 11B) extends horizontally between 120) the isolation region (135 and 150F in Fig. 11B) and the source/drain regions (127a-127c in Fig. 11B).  
Regarding claim 23, Park further discloses the method of claim 18, wherein a first vertical thickness of the source/drain regions (127a-127c in Fig. 11B) over the first fin (leftmost 120 in Fig. 11B) is greater (see Fig. 11B, wherein the longest vertical thickness of 127a-127c from the top surface of 120 is greater than the shortest vertical thickness of 127a-127c between leftmost 120 and middle 120) than a second vertical thickness of the source/drain regions (127a-127c in Fig. 11B) between the first fin (leftmost 120 in Fig. 11B) and the second fin (middle 120 in Fig. 11B).  

Allowable Subject Matter
Claims 1-10 and 24-27 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Park et al. (US 2016/0315081), discloses epitaxially growing a first epitaxial layer 127a (Fig. 9A, paragraph 0039) on the first fin 120 (Fig. 9A) adjacent the gate structure 140s (Fig. 9A) but fails to disclose etching back the first epitaxial layer with silane and hydrochloric acid; epitaxially growing a second epitaxial layer on the etched first epitaxial layer; and etching back the second epitaxial layer with silane and hydrochloric acid, the etched first epitaxial layer and the etched second epitaxial layer forming source/drain regions. Additionally, the prior art does not teach or suggest a method comprising: etching back the first epitaxial layer with silane and hydrochloric acid; epitaxially growing a second epitaxial layer on the etched first epitaxial layer; and etching back the second epitaxial layer with silane and hydrochloric acid, the etched first epitaxial layer and the etched second epitaxial layer forming source/drain regions in combination with other elements of claim 1.
In addition, a closest prior art, Park et al. (US 2016/0315081), discloses forming source/drain regions (127a-127c in Fig. 11A, paragraph 0042) on opposing sides (see Fig. 1) of the gate structure 140s (Fig. 11A) but fails to disclose the source/drain regions comprising a non-faceted top surface and faceted side surfaces, each of the faceted side surfaces having a first facet, a second facet, and a third facet, the first facet and the third facet being non-parallel and non-perpendicular to a major surface of the substrate, the second facet being between the first facet and the third facet, the second facet being perpendicular to the major surface of the substrate. Additionally, the prior art does not teach or suggest a method comprising: the source/drain regions comprising a non-faceted top surface and faceted side surfaces, each of the faceted side surfaces having a first facet, a second facet, and a third facet, the first facet and the third facet being non-parallel and non-perpendicular to a major surface of the substrate, the second facet being between the first facet and the third facet, the second facet being perpendicular to the major surface of the substrate in combination with other elements of claim 24.

A closest prior art, Park et al. (US 2016/0315081), discloses a method comprising: forming an isolation region 135 (Fig. 5B, paragraph 0032) surrounding a first fin 120 (Fig. 5B, paragraph 0036), the first fin 120 (Fig. 5B) being over a substrate 101 (Fig. 5B, paragraph 0035); forming a gate structure 140s (Fig. 9A, paragraph 0091) over the first fin 120 (Fig. 9A); and forming source/drain regions 127 (Fig. 13A, paragraph 0121) on opposing sides (see Figs. 1 and 13A) of the gate structure 140s (Fig. 13A), wherein forming the source/drain regions 127 (Fig. 13A) comprises: epitaxially growing a first epitaxial layer 127a (Fig. 9A, paragraph 0039) on the first fin 120 (Fig. 9A) adjacent the gate structure 140s (Fig. 9A) but fails to teach etching back the first epitaxial layer with silane and hydrochloric acid; epitaxially growing a second epitaxial layer on the etched first epitaxial layer; and etching back the second epitaxial layer with silane and hydrochloric acid, the etched first epitaxial layer and the etched second epitaxial layer forming source/drain regions as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-10depend on claim 1.
In addition, a closest prior art, Park et al. (US 2016/0315081), discloses a method comprising: forming a raised portion 110 (Fig. 5B, paragraph 0032) of a substrate 101 (Fig. 5B, paragraph 0035); forming fins 120 (Fig. 5B, paragraph 0036) on the raised portion 110 (Fig. 5B) of the substrate; forming an isolation region (135 and 150F in Fig. 7B, paragraph 0032) surrounding the fins 120 (Fig. 7B), a first portion (portion of 135 contacting top surface of 110 in Fig. 7B) of the isolation region (135 and 150F in Fig. 7B) being on a top surface of the raised portion 110 (Fig. 7B) of the substrate 101 (Fig. 7B) between adjacent fins 120 (Fig. 7B); forming a gate structure 140s (Fig. 6A, paragraph 0091) over the fins 120 (Fig. 6A); and forming source/drain regions (127a-127c in Fig. 11A, paragraph 0042) on opposing sides (see Fig. 1) of the gate structure 140s (Fig. 11A) but fails to teach the source/drain regions comprising a non-faceted top surface and faceted side surfaces, each of the faceted side surfaces having a first facet, a second facet, and a third facet, the first facet and the third facet being non-parallel and non-perpendicular to a major surface of the substrate, the second facet being between the first facet and the third facet, the second facet being perpendicular to the major surface of the substrate as the context of claim 24. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 25-27 depend on claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813